UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7111



MICHAEL ERIC HORNES,

                                              Plaintiff - Appellant,

          versus


KEVIN, WENDT, Warden; M. ARNOLD, Captain; D.
BROWN, I.S.M.; A. TEMPLES, S.O.E.; YEAGER,
Tech; M. VELTRI, Unit Manager; D. JONES, Case
Manager; J. OSTEEN, Case Manager; R. REED,
Counselor; J. MULLER, Officer; UNKNOWN MAIL
ROOM WORKERS; T. PAGE, Officer; UNKNOWN
OFFICERS; DEEDS, Counselor; M. WHINNERY,
Officer; UNKNOWN SHU OFFICERS,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. W. Craig Broadwater,
District Judge. (CA-04-261-1)


Submitted: January 26, 2006                 Decided:   February 1, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Eric Hornes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Michael Eric Hornes appeals the district court’s order

dismissing his Bivens* action without prejudice for failure to pay

the filing fee in accordance with 28 U.S.C. § 1914 (2000).           We have

reviewed the record and find no reversible error.            Accordingly, we

affirm for the reasons stated by the district court.           See Hornes v.

Wendt, No. CA-04-261-1 (N.D.W. Va. July 7, 2005). We dispense with

oral       argument   because   the   facts   and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




       *
      Bivens v. Six Unknown Named             Agents   of   Fed.   Bureau    of
Narcotics, 403 U.S. 388 (1971).

                                      - 2 -